Exhibit 99.3 Second Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Second Quarter 2012 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made. Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 27-29 of this Supplement, in the Company’s 2011 Annual Report to Shareholders, in its 2011 Annual Report on Form 10-K, in its Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY SECOND QUARTER 2012 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · Second quarter diluted EPS from continuing operations attributable to common shareholders of $1.15 increased 7% from $1.07 last year. Total revenues net of interest expense increased 5%. Total revenues net of interest expense on an FX adjusted basis, a non-GAAP measure, increased 7%.1 Return on average equity (“ROE”) was 26.6% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 34.1%.2 - Diluted EPS attributable to common shareholders in the prior period of $1.10, included $36MM of income from discontinued operations pertaining to the resolution of certain prior years’ tax items related to American Express Bank Ltd., which was sold to Standard Chartered PLC during Q1’08. In Q2’12, there was no impact related to discontinued operations. BUSINESS METRICS · Compared with the second quarter of 2011: - Worldwide billed business of $221.6B increased 7%. Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 9%.1 - Worldwide total cards-in-force of 100.1MM increased 6%, or 6.1MM cards from last year, and increased 1.4MM cards from last quarter. - Worldwide average spending per proprietary basic cards-in-force of $3,948 increased 5%. Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card grew 6%.1 - Worldwide cardmember loan balances of $61.0B increased 4% from $58.7B last year, reflecting higher cardmember spending levels. - Worldwide credit performance, which was excellent at the start of the year, showed continued improvement, as the worldwide lending net write-off rate declined to 2.2% from 2.3% in Q1’12 and 3.1% in Q2’11. FINANCIAL HIGHLIGHTS · Discount Revenue: Increased 5%, reflecting 7% growth in billed business volumes, partially offset by higher contra-revenue items, including corporate incentive payments and cash rebate rewards. · Net Interest Income: Increased 4% versus the prior year, reflecting the 4% increase in average cardmember loans and similar net yield to the prior year. · Total Provisions for Losses: Increased 29%, reflecting an increase in the cardmember lending provision. Cardmember lending provision increased due to a smaller reserve release in Q2’12 than in Q2’11, partially offset by lower write-offs due to improving credit performance. · Marketing and Promotion Expense: Decreased 3% versus last year, but increased $142MM from Q1’12 reflecting significant levels of investment in the business. · Cardmember Rewards Expense: Decreased 9%, reflecting greater Membership Rewards-related and co-brand spending volumes, more than offset by a larger increase in Q2’11 than Q2’12 in the ultimate redemption rate assumption and corresponding balance sheet liability. 1 As reported in this Earnings Supplement, FX adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended June 30, 2012 apply to the period(s) against which such results are being compared). The Company believes the presentation of information on an FX adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 2 Please refer to Annex 1 for the components of ROE and ROTCE, a non-GAAP measure, on a consolidated basis and Annex 3 for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”), a non-GAAP measure, on a segment basis. 1 AMERICAN EXPRESS COMPANY SECOND QUARTER 2012 OVERVIEW CONSOLIDATED · Salaries and Employee Benefits Expense: Decreased 4%, reflecting lower reengineering costs of $15MM in Q2’12 compared to $48MM in Q2’11, as well as favorable impacts from foreign exchange in the current quarter. - Total employee count of approximately 63.9K was relatively consistent with the prior year and last quarter. · Reclassification of Cardmember Lending Net Card Fees: In Q1’12, the Company revised the income statement reporting of annual membership card fees on lending products, increasing net card fees and reducing interest on loans. Corresponding amounts in prior periods have been reclassified to conform to the current period presentation. This change does not impact total revenues net of interest expense in the income statement or the net interest yield on cardmember loans statistic, a non-GAAP measure, as reported in the Company’s Second Quarter Earnings Release Selected Statistical pages. 2 AMERICAN EXPRESS COMPANY SECOND QUARTER 2012 OVERVIEW CONSOLIDATED CAPITAL · Capital Distribution to Shareholders: During Q2’12, approximately 132% of capital generated was distributed to shareholders through the Company’s quarterly common share dividend and share repurchases. The Company repurchased 30MM common shares at an average price of $58.27 in Q2’12 versus 15MM common shares in Q2’11. The Company is executing its share repurchase program, subject to market conditions, pursuant to its capital plan to repurchase up to $4.0B of common shares in 2012. Since the inception of repurchase programs in December 1994, the Company has distributed 64% of capital generated through share repurchases and dividends on a cumulative basis. Shares Outstanding: MillionsofShares Q2’12 Q1’12 Q2’11 Beginning of period Repurchase of common shares ) (4 ) ) Employee benefit plans, compensation and other 3 6 6 End of period · Capital Ratios: As of June 30, 2012, the Company’s key consolidated capital ratios,3 as calculated under Basel I, were as follows: ($ in billions) June30,2012 Risk-Based Capital Tier 1 % Total % Tier 1 Leverage % Tier 1 Common Equity/Risk Weighted Assets (RWA)4 % Total Shareholders' Equity $ Tangible Common Equity (TCE)5/RWA % Tier 1 Capital $ Tier 1 Common Equity 4 $ Tier 2 Capital $ Total Average Assets6 $ RWA $ TCE5 $ 3 These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s June 30, 2012 Form 10-Q. 4 Refer to Annex 2 for a reconciliation between Tier 1 common equity, a non-GAAP measure, and total shareholders’ equity. 5 Tangible common equity, a non-GAAP measure, excludes goodwill and other intangibles of $4.2B from total shareholders’ equity of $19.3B. The Company believes presenting the ratio of tangible common equity to risk-weighted assets is a useful measure of evaluating the strength of the Company’s capital position. 6 Presented for the purpose of calculating the Tier 1 Leverage Ratio. 3 AMERICAN EXPRESS COMPANY SECOND QUARTER 2012 OVERVIEW CONSOLIDATED On June 7, 2012, the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, and the Federal Deposit Insurance Corporation issued three joint notices of proposed rulemaking text, collectively referred to as Basel III, which presents details of the new U.S. regulatory capital standards. The Company estimates that had the new rules been in place, and were finalized as proposed, during Q2’12, the reported Tier 1 common and Tier 1 capital ratios would decline by approximately 30 basis points and the reported Tier 1 leverage ratio would decline by approximately 10 basis points, but would remain above expected regulatory thresholds. These ratios are calculated using the standardized approach as described in the proposed rules. The Company’s previous estimate of expected Tier 1 leverage ratio impact has been clarified under the proposed rules and is now captured under a new supplementary leverage ratio. For Q2’12, this supplementary leverage ratio would have been approximately 9.0%.7 FUNDING AND LIQUIDITY · Funding Activities: During Q2’12, the Company primarily funded its business through deposit-taking and the issuance of asset-backed securities and unsecured debt. - Deposits: The Company held the following deposits: ($ in billions) June30, March31, Change U.S. Direct Deposits8 $ $ $ ) U.S. 3rd Party CDs ) U.S. 3rd Party Sweep Accounts ) Other Deposits ) Total $ $ $ ) The total portfolio of U.S. retail Certificates of Deposit (“CDs”) issued through the direct deposit and third-party programs had a weighted average remaining maturity of 19.8 months and a weighted average rate at issuance of 2.2%. - Unsecured Non-Guaranteed Debt: On June 12, 2012 the Company issued $1.25B of 3-year fixed rate notes with a coupon of 1.75% and $750MM of floating rate notes with a coupon at 3-month LIBOR plus 110bps. All of the notes were issued by the Company’s American Express Credit Corporation subsidiary. - Asset-Backed Securitization: On June 22, 2012 the Company issued $500MM in 5-year Class A bonds priced at 1-month LIBOR plus 27bps. In addition, the Company retained $106MM of subordinated securities related to this transaction. · Funding Sources: The Company’s primary funding sources consist of retail deposits, unsecured debt, and asset-backed securities, including its asset-backed conduit facility. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”). These funds are insured up to $250,000 per account through the Federal Deposit Insurance Corporation (“FDIC”). The Company, through FSB, has a direct deposit-taking program, Personal Savings® from American Express, to supplement its distribution of deposit products through third-party distribution channels. This program makes FDIC-insured CDs and high-yield savings account products available directly to consumers. 7 The proposed capital ratios are non-GAAP measures. The Company believes the presentation of the proposed capital ratios is helpful to investors by showing the impact of Basel III, assuming the new rules as currently proposed are implemented by the Federal Reserve. The estimated impact of the Basel III rules will change over time based upon changes in the size and composition of the Company’s balance sheet; and the estimated impact for the second quarter of 2012 is not necessarily indicative of the impact in future periods. Refer to Annex 4 for a reconciliation of the proposed capital ratios. 8 Direct Deposits primarily includes the Personal Savings® direct deposit program, which consists of $15.6B from high-yield savings accounts and $0.7B from retail CDs. 4 AMERICAN EXPRESS COMPANY SECOND QUARTER 2012 OVERVIEW CONSOLIDATED The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources in the event that access to its primary funding sources should become unavailable. As of June 30, 2012, the Company held $16.3B of excess cash9 and readily marketable securities in relation to $14.8B of long-term debt and CDs maturing over the next 12 months. At June 30, 2012, the Company maintained its asset-backed conduit facility, a $3.0B committed, revolving, and secured financing facility that matures in December 2013. - Additional Funding Sources: The Company can also draw upon the following additional funding sources: Commercial Paper: At June 30, 2012, the Company had $0.5B of commercial paper outstanding. Discount Window: As insured depository institutions, the Banks may borrow from the Federal Reserve Bank of San Francisco, subject to the amount of qualifying collateral that they may pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowings made through the discount window. Whether specific assets will be considered qualifying collateral for secured borrowings made through the discount window, and the amount that may be borrowed against the collateral, remains at the discretion of the Federal Reserve. · Bank Lines: At June 30, 2012, the Company maintained committed bank lines of credit totaling $7.5B, of which $4.5B was drawn as part of the Company’s normal funding activities. The committed facilities expire in 2014, 2015, and 2016. · Maturity Obligations: The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations, and long-term CDs, for the next four quarters are as follows: ($inbillions) FundingMaturities Asset-Backed Certificatesof QuarterEnding: UnsecuredDebt Securitizations Deposit Total September 30, 2012 December 31, 2012 March 31, 2013 - - June 30, 2013 $ OTHER ITEMS OF NOTE · Visa and MasterCard Litigation Settlements: The Company received payments from Visa and MasterCard for several years under the terms of previously disclosed settlement agreements. The settlement with Visa was comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in Q4’07 and received in March 2008, and quarterly payments of $70MM ($43MM after-tax) for four years from Q1’08 through Q4’11. The settlement with MasterCard was comprised of twelve quarterly payments of $150MM ($93MM after-tax) received each quarter from Q3’08 to Q2’11. Payments earned through December 2011 have been recorded as a reduction to the other expense line within Corporate & Other. 9 Includes $22.1B classified as Cash and Cash Equivalents, less $6.8B of cash available to fund day-to-day operations, net of commercial paper. Cash also includes $1.1B classified as Other Assets on the Company’s consolidated balance sheet, which is held against certain forthcoming asset-backed securitization maturities. 5 AMERICAN EXPRESS COMPANY SECOND QUARTER 2012 OVERVIEW CONSOLIDATED EXPANDED PRODUCTS AND SERVICES During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing, merchant, and network businesses, the Company: · Launched a mobile offer engine that recommends and ranks relevant merchant offers in real time for U.S. cardmembers based on an individual’s "spend graph." The mobile experience is being piloted via the new "My Offers" feature on the American Express iPhone App. During the pilot, recommended local offers will be concentrated in Los Angeles and New York City with an overlay of offers available nationwide. · Announced that American Express' U.S. Consumer, OPEN® Small Business, and Serve Cards will be available in the Isis Mobile Wallet. Starting in Salt Lake City, Utah and Austin, Texas later this year, cardmembers will be able to shop, tap, and pay with their mobile device equipped with Near Field Communications (NFC) technology. · Launched PAYVE®, a new digital payment service that enables large and mid-size companies to centralize the processing of multiple payment methods through a single, easy-to-use electronic platform. PAYVE® enables companies to improve working capital and cash flow management while streamlining accounts payable processes. · Announced its network roadmap to advance EMV chip-based contact, contactless and mobile payments for all merchants, processors and issuers of American Express-branded cards in the U.S. Amex will work alongside other industry participants to drive interoperability across the U.S. and other countries and support chip-based technology for chip and PIN, chip and Signature, contactless and mobile transactions. · Continued to sign new merchants from around the world to the American Express network, including Giant Food Stores and Martins Food Markets in the U.S., which previously did not accept in all store locations. 200 stores are now pleased to accept the card, giving their customers a greater choice in payment options. In our Global Network Services (“GNS”) business, the Company: · Launched a wide range of new products, including: the UOB PRVIMiles Platinum American Express® Card with United Overseas Bank in Singapore; the Vietcombank Vietnam Airlines Platinum American Express® Card with Vietcombank in Vietnam; the Shinhan Lesson Platinum American Express® Card with Shinhan Card in Korea; the EASY Card with Garanti Bank in Turkey; and the Banesco American Express® Prestige Card with Banesco in Venezuela. In our Enterprise Growth Group, the Company: · In partnership with Zynga, launched Zynga Serve Rewards, a new program that is tied to the Serve digital wallet and offers in-game incentives for everyday spending. · Introduced the American Express® Campus Edition Prepaid Card, a reloadable prepaid Card available in more than 500 Barnes & Noble college bookstores across the United States. The Campus Edition Prepaid Card provides college students with a smart spending and budgeting tool that can be used anywhere American Express® Cards are accepted. 6 AMERICAN EXPRESS COMPANY SECOND QUARTER 2012 OVERVIEW CONSOLIDATED Statements of Income (Preliminary) QuartersEnded (Millions, except per share amounts) June30, Percentage Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 5 % Net card fees - Travel commissions and fees - Other commissions and fees (2 ) Other 21 Total non-interest revenues 5 Interest income Interest on loans 3 Interest and dividends on investment securities 67 99 ) Deposits with banks and other 22 18 22 Total interest income 1 Interest expense Deposits ) Short-term borrowings 6 1 # Long-term debt and other (4 ) Total interest expense (5 ) Net interest income 4 Total revenues net of interest expense 5 Provisions for losses Charge card 1 Cardmember loans 57 Other 21 20 5 Total provisions for losses 29 Total revenues net of interest expense after provisions for losses 3 Expenses Marketing and promotion (3 ) Cardmember rewards (9 ) Cardmember services 4 Salaries and employee benefits (4 ) Professional services (5
